DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 10 are objected to because of the following informalities: the “;” should be a “.” At the end of claim 3. “The optical signature” of claim 10 lacks antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20120314181).
Regarding claim 1, Wu discloses (Figs. 1-6) a light directing article comprising: an optical element (220); a conformal retarder (230) of a predefined thickness that contours the optical element. 
Regarding claim 2, Wu discloses (Figs. 1-6) the optical element (220) comprises a bead, prism, or microstructure comprising a cube corner.
Regarding claim 7, Wu discloses (Figs. 1-6) the conformal retarder (230) is in direct contact with the optical element (220).
Regarding claim 10, Wu discloses (Figs. 1-6) the optical signature has a specific wavelength or polarization state (section 0037).
Regarding claim 11, Wu discloses (Figs. 1-6) a plurality of optical elements forming a first region (222a) of optical elements with the conformal retarder and a second region (222b) of optical elements with the conformal retarder, wherein the conformal retarder (230) substantially continuously contours with the optical elements at the first region of optical elements.
Regarding claim 13, Wu discloses (Figs. 1-6) the conformal retarder (230) is patterned to form a code, detectable by modulating different polarization states.
Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. (US 20110122494).
Regarding claim 14, Sherman discloses (Figs. 1-21) a method of making a light directing article comprising: applying a uniform thickness of a conformal retarder (1042) to an optical element (1041, 1046).
Regarding claim 15, Sherman discloses (Figs. 1-21) applying the conformal retarder (1042) continuously to a plurality of optical elements (1041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Halter (US 20010012153).
Regarding claim 3, Wu does not necessarily disclose a phase reversing optical reflector. 
Halter discloses (Figs. 1-7) a phase reversing optical reflector (1) (section 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Halter to obtain homogeneous reflectivity and to obtain stable polarization. 
Regarding claim 4, Wu does not necessarily disclose the phase reversing optical reflector comprises a metalized layer or a dielectric stack.
Halter discloses (Figs. 1-7) the phase reversing optical reflector (1) comprises a metalized layer or a dielectric stack (sections 0024-0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Halter to obtain homogeneous reflectivity and to obtain stable polarization.
Regarding claim 5, Wu does not necessarily disclose the light directing article is a retroreflective article.
Halter discloses (Figs. 1-7) the light directing article (2) is a retroreflective article. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Halter to obtain homogeneous reflectivity.
Regarding claim 9, Wu does not necessarily disclose the phase reversing optical reflector is adjacent to the optical element and the conformal retarder is positioned on the surface of the optical element opposite from the phase reversing optical reflector.
Halter discloses (Figs. 1-7) the phase reversing optical reflector (1) is adjacent to the optical element (21) and the retarder (24) is positioned on the surface of the optical element opposite from the phase reversing optical reflector (section 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Halter to obtain homogeneous reflectivity and to obtain stable polarization.
Claims 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sherman.
Regarding claim 6, Wu does not necessarily disclose the conformal retarder has a substantially uniform thickness.
Sherman discloses (Figs. 1-21) the conformal retarder (242) has a substantially uniform thickness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sherman to facilitate retroreflection of light within the optical elements.
Regarding claim 8, Wu does not necessarily disclose the conformal retarder contacts more than 5% and less than 100% of the optical element.
Sherman discloses (Figs. 1-21) the conformal retarder (242) contacts more than 5% and less than 100% of the optical element (241). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sherman to facilitate retroreflection of light within the optical elements. 
Regarding claim 12, Wu does not necessarily disclose a plurality of optical elements forming a first region of optical elements with the conformal retarder and a second region of optical elements with the conformal retarder, wherein the conformal retarder discontinuously contours with each of the optical elements at the first region of optical elements.
Sherman discloses (Figs. 1-21) a plurality of optical elements (241) forming a first region (portion adjacent to 105) of optical elements with the conformal retarder (242) and a second region (portion adjacent to 120) of optical elements with the conformal retarder, wherein the conformal retarder discontinuously contours with each of the optical elements at the first region of optical elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sherman to facilitate retroreflection of light within the optical elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871